Citation Nr: 0701579	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

 




INTRODUCTION

Procedural history

The veteran served on active duty in the United States Army 
from April 1953 to March 1955.

In April 1955, the veteran filed a claim of entitlement to 
service connection for, inter alia, a left foot disability.  
In a July 1955 rating decision, the Department of Veterans 
Affairs (VA) VA Regional Office in Cleveland, Ohio (the RO) 
denied the claim.  The veteran appealed to the Board of 
Veterans' Appeals (the Board). In an August 1956 decision, 
the Board denied the claim.

In June 2003, the veteran requested that his claim be 
reopened.  The subsequently reopened the claim and denied it 
on the merits.  The veteran duly perfected an appeal to the 
Board.  

In June 2006, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Clarification of issue on appeal

Although the RO adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a left foot disability.  
The issue has been recharacterized accordingly on the title 
page.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, 
the Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As will be discussed in greater detail below, the 
veteran has been amply apprised of what was required to 
establish his claim of entitlement to service connection.  
Moreover, a September 2004 letter from the RO specifically 
apprised the veteran as to what constitutes new and material 
evidence.  


FINDINGS OF FACT

1.  In an August 1956 decision, the Board denied service 
connection for a left foot disability.

2.  Evidence received since the August 1956 Board decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left foot 
disability.




CONCLUSIONS OF LAW

1.  The August 1956 Board decision denying service connection 
for a left foot disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the August 1956 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a left foot disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a left foot 
disability.  Implicit in his presentation is the contention 
that he has submitted new and material evidence which is 
sufficient to reopen his claim, which was denied by the Board 
in an August 1956 decision.

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

As an initial matter, in the recently decided case Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a 
veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were not found 
in the previous denial.  

The RO sent the veteran two VCAA letters, one dated July 10, 
2003 and the second dated September 30, 2004.

The veteran was informed in the September 2002 VCAA letter  
that his previous claim for service connection for a left 
foot disability was denied and that the decision was final.  
He was informed that in order for VA to reconsider the issue, 
he must submit "new and material evidence."  Specifically, 
he was informed:

To qualify as "new," the evidence  it must be 
submitted to VA for the first time.

In order to be considered "material evidence," 
the additional information must relate to an 
unestablished fact necessary to substantiate the 
claim.

See the July 10, 2003 VCAA letter page 2.  [Emphasis as in 
original.]
The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

The September 2004 VCAA letter contains essentially the same 
information.  
See the September 30, 2004 VCAA letter, page 2.  However, 
that letter is very specific concerning what is required of 
the veteran to reopen his claim:  "Your claim was previously 
denied because the condition was not found in service.  
Therefore, the evidence you submit must relate to this fact.  
[Emphasis as in original.]  This sentence appears not once 
but twice in the letter, on pages 2 and 5.

Further, in the July 2003 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

The July 2003 VCAA letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
particularly with respect to in-service injury, such as 
statements from persons who knew him or treated him in 
service.  See the July 10, 2003 VCAA letter, page 2.  The two 
VCAA letters amply satisfy the requirements of Kent.

In the two VCAA letters, the veteran was also informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.  
The veteran was informed that it was still his responsibility 
to furnish to, or inform VA of the existence of, any evidence 
pertinent to his claim which was not in the possession of a 
Federal agency.   See the July 10, 2003 VCAA letter, page 5; 
and the September 30, 2004 VCAA letter, page 4.
 
The September 2004 VCAA letter specifically informed the 
veteran that if he had any additional information or 
evidence to send it to the RO or tell VA about it:  "If 
there is any other evidence or information that you 
think will support your claim, please let us know. If 
you have any evidence in your possession that pertains 
to your claim, please send it to us."  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 
38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.   Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  As explained in more detail below, the veteran's 
claim of entitlement to service connection were denied based 
on element (3), a connection between the veteran's service 
and the claimed left foot disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  

In any event, the veteran received specific notice under 
Dingess (and specifically referencing Dingess) in a letter 
from the dated March 20, 2006.  That letter detailed what was 
required to assign a disability rating and an effective date. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

In any event, it appears that the RO has done its utmost to 
develop the evidentiary record in this case, to include 
scheduling the veteran for a VA examination, which was 
completed in February 2005. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in June 2006 and 
presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

[The Board observes that the law and VA regulations 
pertaining to service connection, although renumbered, were 
essentially the same in 1955-56 as at present.]

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The veteran's service medical records contain no reference to 
a left foot injury or disability.  His March 1955 separation 
physical examination was pertinently negative, with the only 
significant in-service injury or disease being gonorrhea in 
1954. 

As was noted in the Introduction, the veteran filed a claim 
of entitlement to service connection for a left foot 
disability in April 1955, almost immediately after leaving 
service in March 1955.  In essence, he contended that he had 
injured his left foot  
in December 1954 and had been placed on limited duty in 
January 1955.  The RO initially denied the claim in July 
1955, in essence because the veteran' service medical records 
indicated no such injury of treatment.  

Of note, the RO took pains to make sure that the veteran's 
service medical records were complete.  A RO memorandum dated 
September 14, 1955 stated:
 "Evidence of record indicates all available medical and 
clinical records in this case were forwarded by the 
Department of the Army on May 6, 1955."

A VA examination was completed in October 1955.  Diagnoses 
included minimal residuals of left foot injury with no loss 
of function.   

In a decision dated August 24, 1956, the Board denied the 
veteran's claim.  The Board noted that the veteran's service 
medical records "contain no references to disabilities 
affecting the left foot."  The Board further determined that 
no connection had been established between the October 1955 
VA examination findings and the veteran's military service.

In June 2003, the veteran requested that his claim be 
reopened.  The RO declined to do so.  This appeal followed.

Analysis

As indicated in the Introduction, the Board denied the 
veteran's April 1955 claim for service connection for a left 
foot disability in an August 1956 rating decision.  
The Board's decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).  The veteran now seeks to 
reopen his claim.  

The Board's August 1956 decision denied the veteran's claim 
on two bases: primarily because there was no objective 
evidence of any in-service left foot injury and secondarily 
because there was no competent medical evidence which serves 
to link the left foot pathology identified in October 1955 
and the veteran's service.  As was noted above, in order for 
the veteran's claim to be reopened there must be new and 
material evidence as to each element.  See Evans, supra. 

Evidence which has been added to the record since August 1956 
includes statements of the veteran as well as recent 
examination and treatment records.
These records establish that the veteran currently has a left 
foot disability, most recently diagnosed as arthritis with 
pronation deformity.  Because the existence of a left foot 
disability was not in question in 1956, this medical 
evidence, although new, is cumulative in nature.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

With respect to the primary reason for the Board's 1956 
denial of the veteran's claim, the lack of objective evidence 
of an in-service left foot injury, the record remains 
unchanged.  The veteran has continued to contend that he 
injured his left foot in service.  See, e.g., the veteran's 
June 2006 hearing testimony, pages 3-4.  
The veteran's current contention is precisely reiterative of 
that contained in his initial claim in April 1955. This is 
not new evidence and cannot serve to reopen the claim.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The recently added medical evidence, in the form of a July 
2004 report from G.L.B., M.D. and a February 2005 VA 
examination report, each contain the veteran's statements to 
the effect that he hurt his foot in service in the 1950s.  
Such reports are no different from the veteran's own 
contentions.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate. 
The Board may not, however, disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  In this case, although Dr. 
G.L.B. stated ""He first starting [sic] to have this 
problem when he was Service [sic] back in the 1950s."  It is 
clear that this sentence is merely a recitation of the 
veteran's own contention; there is no indication that Dr. 
G.L.B. was rendering a medical opinion as to date of onset 
based on clinical or other objective evidence. 

In short, there has been added to the record no new evidence 
concerning the crucial matter of in-service injury.  The 
veteran's claim fails on that basis.  See Evans, supra.

The Board will briefly address the secondary reason for its 
August  1956 denial of the veteran's claim, lack of medical 
nexus.  As discussed above, although 
Dr. G.L.B.'s rather inartfully phrased comment could be 
interpreted as a medical nexus opinion, in the context of his 
report it is merely a repetition of the veteran's own 
contention.  The VA examiner stated "Any relationship of 
[the veteran's] current findings to his service-connected 
injury of 50 years ago is speculative."  This statement, 
too, is obviously based on the veteran's own contentions.  
Moreover, it does not serve to establish a nexus.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative or inconclusive in nature cannot support a 
claim.].      

Because the additionally received evidence does not tend to 
establish either in-service injury or, it does not raise a 
reasonable possibility of substantiating the claim on the 
merits.  See 38 C.F.R. § 3.156 (2005).  In the absence of 
such evidence, the veteran's claim may not be reopened.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

The additionally submitted evidence is therefore not new and 
material. The claim of service connection for a left foot 
disability is accordingly not reopened, and the benefit 
sought on appeal remains denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left foot 
disability is not reopened.  The benefits sought on appeal 
remain denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


